Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NON-PRIOR ART REJECTION

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A)	These claims are indefinite because it cannot be determined what is encompassed by 'sequencing tumour material' in line 3 of independent claim 22.  As is understood in the art it is nucleic acids which are sequenced; thus, it is suggested that the claim be amended to recite 'sequencing nucleic acids from tumour material'.

B)	These claims are further confusing because 'the same sample of cfDNA' lacks proper antecedent basis.  Correction is required.

PRIOR ART REJECTION

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 22-34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2021/0125683; effective filing date Sep. 15, 2017) in view of Rosenfeld et al. (US 2017/0204455).
These claims are drawn to a method comprising: obtaining multiplex PCR primer pairs targeting nucleic acid variations previously identified in a patient's tumor; performing at least two replicate multiplex PCR reactions, each containing different portions of a single sample of cfDNA from the patient; sequencing amplicons to produce sequence reads; analyzing the sequence reads to produce a score; and calling minimal residual disease based on the score. 

Zhou et al. does not disclose the use of replicate multiplex PCR reactions.
Rosenfeld et al. discloses the use of replicate multiplex PCR reactions in the detection of low frequency genetic variants in cfDNA, and that the use of such replicate reactions advantageously allows for the identification of such variants with improved statistical confidence.  See paragraphs 0017-0037, 0056-0062, 0072-0085, 0096, 0124-0125, 0140, 0146-0147, 0167-0187, and 0217-0222.
One of ordinary skill in the art would have been motivated to modify the method of Zhou et al. by substituting the single PCR reactions with at least two replicate multiplex PCR reactions because Rosenfeld et al. disclosed that the use of such replicate reactions advantageously provided for improved detection in the same context of detecting rare variants in cfDNA.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed method.

CONCLUSION

5.	No claims are free of the prior art.

6.	Druley et al. (US 2018/0002747), Willman et al. (US 2011/0230372), and Rosenfeld et al. (US 10,640,819) are made of record as references of interest.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
01/25/22
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637